Case 2:21-cr-00049-MHT-JTA Document 159-2 Filed 09/09/21 Page 1 of 3




                    Exhibit B
  Case 2:21-cr-00049-MHT-JTA Document 159-2 Filed 09/09/21 Page 2 of 3




THE STATE OF ALABAMA,
LIMESTONE COUNTY.


                                            AFFIDAVIT

       Before me, the undersigned authority, this day personally appeared Beverly Malone, who
being by me first duly sworn doth depose and say on oath as follows :

       1.    My name is Beverly Malone. I am above the age of nineteen ( 19) and a resident of
Limestone County, Alabama.

      2.      I am a member of the Athens City Board of Education (the "Board"). I have been
a member of the Board since 2007.

        3.     I was elected as the President of the Board in May, 2021, and I continue to serve as
its President.

        4.      On May 27, 2021, the United States of America (the "Government") issued a
subpoena to E. Shane Black, the Board's attorney, calling for his production of documents and
testimony as a witness for the Government at the February 7, 2022 trial of United States ofAmerica
v. William Lee Holladay, Ill, Case No. 2:21-CR-00049-MHT-JTA, pending in the United States
District Court for the Middle District of Alabama (the "Case").

        5.    The Board notified the Government that any such documents, as well as testimony
about the same, may be covered by the Board's attorney-client privilege.

         6.     The Board wishes to cooperate with the Government's subpoena request, and as
such, the Board and the Government have agreed that the privilege issue can be resolved by
presenting a proposed Order to the Court pursuant to Rule 502(d) of the Federal Rules ofEvidence,
which Order would provide, among other things, that the Board may authorize these disclosures,
and the disclosure and use of the documents and related testimony in connection with the subpoena
in this federal court case that may constitute or contain privileged material will not constitute a
waiver by the Board of any privilege or protection attaching to the same, either in this or in any
other federal or state proceeding.

        7.     As such, I have been authorized by the Board, as its President, to direct the filing
of the Joint Motion for Entry of Protective Order for Disclosure of Documents and Testimony
without Waiver of Attorney-Client Privilege Pursuant to Rule 502(d) of the Federal Rules of
Evidence, in the Case, and to authorize the disclosure of the privileged material as specified therein.

       Further, the deponent saith not, on this the _2..
                                                     _ __ day of S~2021 .



                                       Beverly Mal
  Case 2:21-cr-00049-MHT-JTA Document 159-2 Filed 09/09/21 Page 3 of 3




THE STATE OF ALABAMA,
LIMESTONE COUNTY.

       I, the undersigned, a Notary Public in and for said County and State, hereby certify that
Beverly Malone, whose name is signed to the foregoing Affidavit, and who is known to me,
acknowledged before me on this day that, being informed of the contents of the Affidavit, she
executed the same voluntarily on the day the same bears date.

       Given under m¥,'_h ~d and,?fficial seal, this the                        2,;A   of ~,,...., h-,-< , 2021.
                  .        .. '              :     '   ' -~




                  ,;   -          ('·    -
                                                              . Notary Public

              t ·~ :           ·i:;_ (;'- \ - ··: _,My Commission Expires: _ _f_· -1-)-=-2--_+:,_;_/-=2_=--0_2=...,,5~
                 •'•.·,-.:,:-,','," :':5 , j\~\;••·                                I            J
                            ! I   ii I   H t )~.
